Exhibit 10.21
AMENDMENT TO NOTE AND WARRANT EXCHANGE AGREEMENT
This Amendment to Note and Warrant Exchange Agreement (this “Agreement”) is
entered into as of the _______day of July, 2009, by and between Vertex Energy,
Inc. (“Vertex”) and CleanTech Biofuels, Inc. (“CTB”).
WHEREAS, effective as of October 22, 2009, CTB and World Waste Technologies,
Inc. (“WWT”) entered into a Patent Purchase Agreement (the “Purchase Agreement”)
pursuant to which, among other things, WWT sold certain intellectual property to
CTB in exchange for the issuance by CTB to WWT of warrants to acquire shares of
CTB’s common stock (the “Warrants”) and a promissory note in favor of WWT in the
aggregate principal amount of $450,000 (the “Note”). The Note is secured by the
assets of CTB pursuant to that certain Security Agreement dated as of
October 22, 2008, between WWT and CTB (the “Security Agreement”);
WHEREAS, WWT has assigned all of its right, title and interest in and to the
Note, the Warrants, the Security Agreement and the Purchase Agreement
(collectively, the “Assignments”), to Vertex; and
WHEREAS, to date no payments on account of principal, interest or otherwise have
been made by CTB on the Note; and
WHEREAS, the parties wish to amend the terms of the Note, exchange the Warrants
for new warrants, and document the Assignments, all as set forth below.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1. Upon execution of this Agreement, the parties shall enter into an Amendment
to Promissory Note (the “Amendment to Note”) in the form attached hereto as
Exhibit A .
2. Upon execution of this Agreement, the Warrants (copies of which are attached
hereto as Exhibit B ) are hereby canceled in full, and CTB shall issue to Vertex
a new warrant in exchange therefore, the form of which is attached hereto as
Exhibit C .
3. CTB hereby consents to the Assignments.
4. All remaining terms and conditions of the Note, the Purchase Agreement and
the Security Agreement shall continue in full force and effect.
5. Upon execution of this Agreement, CTB shall wire transfer immediately
available funds (i) to Vertex in the amount of $65,400, as contemplated by the
Amendment to Note, and (ii) to TroyGould PC in the amount of $2,500 [estimated],
as payment of legal fees incurred by Vertex in connection with the transactions
contemplated hereby, in each case to the accounts specified by the recipients
thereof.
IN WITNESS WHEREOF, CTB and Vertex have caused this Amendment to Note and
Warrant Exchange Agreement to be executed and delivered by their duly authorized
officers as of the day and year set forth above.

            CLEANTECH BIOFUELS, INC.
      By:           Name:   Edward P. Hennessey        Title:   President       
VERTEX ENERGY, INC.
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

AMENDMENT TO PROMISSORY NOTE

      Houston, Texas   July 22, 2009

This Amendment to Promissory Note (this “Amendment”) entered into as of the
_______ day of July, 2009 hereby amends that certain Promissory Note originally
issued as of October 22, 2008 by CleanTech Biofuels, Inc. (“Borrower”) in favor
of World Waste Technologies, Inc. (“WWT”) in the original principal amount of
$450,000 (the “Note”). WWT subsequently assigned all of its right, title and
interest in and to the Note to Vertex Energy, Inc (“Vertex”). This Amendment is
being entered into pursuant to the terms and conditions of that certain
Amendment to Note and Warrant Exchange Agreement (the “Main Agreement”) between
Borrower and Vertex, of even date herewith. Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Note.
(i) All references to Lender in the Note shall be deemed to refer to Vertex.
(ii) Upon execution of this Amendment, and as required by the Main Agreement,
Borrower is making a payment of $65,400 (the “Interim Payment”) to Lender, which
payment the parties agree represents the sum of (x) all interest accrued on the
Note up to and through July 22, 2009 and (y) 10% of the total principal amount
outstanding on the Note as of the date hereof.
(iii) Upon making of the Interim Payment, the Note is amended such that 50% of
the unpaid principal amount outstanding on the Note ($202,000), plus all accrued
but unpaid interest thereon, shall be due and payable in full on the 22nd day of
October, 2009, with the remaining 50% of the unpaid principal amount outstanding
on the Note ($202,000), plus all accrued but unpaid interest thereon, being due
and payable on the 22nd day of January, 2010.
(iii) All terms and conditions of the Note not specifically amended hereby shall
remain in full force and effect as set forth in the Note.
IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to Promissory
Note to be executed and delivered by their duly authorized officers as of the
day and year and at the place set forth above.

            CLEANTECH BIOFUELS, INC.
      By:           Name:   Edward P. Hennessey        Title:   President       
VERTEX ENERGY, INC.
      By:           Name:           Title:      

 

2



--------------------------------------------------------------------------------



 



         

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CLEANTECH BIOFUELS, INC., THAT SUCH REGISTRATION IS NOT
REQUIRED.

      July 23, 2009   Warrant No.: 3-B

COMMON STOCK PURCHASE WARRANT
(the “Warrant”)
Right to Purchase 1,800,000 Shares of Common Stock of
CLEANTECH BIOFUELS, INC.
CLEANTECH BIOFUELS, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Vertex
Energy, Inc. or its successors or assigns (the “Holder”) shall be entitled to
purchase from the Company upon the due exercise hereof, and subject to the terms
and conditions herein, from the date hereof until the fifth (5th) anniversary of
the issuance of this Warrant (the “Expiration Date”), all or any part of
1,800,000 fully paid and non-assessable shares of common stock, par value $0.001
per share (the “Common Stock”) of the Company, upon surrender hereof, with the
exercise form annexed hereto duly completed and executed, at the office of the
Company and upon simultaneous payment therefore in cash or by certified or
official bank check, payable to the order of the Company, at a per share
exercise price (“Exercise Price”) of $0.11, subject to adjustment as provided
herein. This Warrant is being issued to the Holder in exchange for the
cancellation of Warrants No 1-B and 2-B, which warrants were originally issued
on October 22, 2008.
Restriction on Transfer. No resale of the Warrant or of any of the shares of
Common Stock underlying the exercise of the Warrant (the “Underlying Stock”)
will be made unless such resale is registered pursuant to a registration
statement filed by the Company with the Securities and Exchange Commission (the
“Commission”) or an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”). By acceptance of this Warrant, the
Holder agrees, for itself and all subsequent holders, that prior to making any
disposition of the Warrant or of any Underlying Stock, the Holder shall give
written notice to the Company describing briefly the proposed disposition; and
no such disposition shall be made unless and until (i) the Company has notified
the Holder that, in the opinion of counsel satisfactory to it, no registration
or other action under the Securities Act is required with respect to such
disposition (which opinion may be conditioned upon the transferee’s assuming the
Holder’s obligation hereunder); or (ii) a registration statement under the
Securities Act has been filed by the Company and declared effective by the
Commission or other such similar action has been taken.
Expiration of Warrant. Unless this Warrant and the Exercise Price are tendered
in full as herein provided before the close of business on the Expiration Date,
the unexercised portion of this Warrant will become wholly void and all rights
and obligations set forth herein with respect to such unexercised portion shall
expire and terminate.
Partial Exercise. If this Warrant is exercised for less than all the shares that
may be purchased upon the exercise hereof, this Warrant shall be surrendered by
the Holder and replaced with a new warrant of like tender in the name of the
Holder providing for the right to purchase the number of shares of Underlying
Stock as to which this Warrant has not yet been exercised.

 

3



--------------------------------------------------------------------------------



 



Cashless Exercise. The Holder may exercise this Warrant, in whole or in part,
without payment of the exercise price in cash by surrendering this Warrant and,
in exchange therefor, receiving such number of Underlying Shares multiplied by
the Cashless Exercise Ratio (as defined below). The “Cashless Exercise Ratio”
shall equal a fraction, the numerator of which is the excess of the “Fair Market
Value” (Fair Market Value on a given date means the average of the high and low
price of a share of Common Stock, as reported by the principal national
securities exchange or other trading system on which the Common Stock is traded,
or, if no such prices are available, as mutually agreed upon by the Holder and
the Company) per share of Common Stock on the date of exercise over the exercise
price per share of Common Stock as of the date of exercise and the denominator
of which is the Fair Market Value per share of Common Stock on the date of
exercise. All provisions of this Agreement shall be applicable with respect to a
Cashless Exercise of this Warrant for less than the full number of Underlying
Stock represented thereby. In the event of an exercise of this Warrant for less
than all the Underlying Stock (after giving effort to the Cashless Exercise) the
Company shall promptly issue the Holder a new Warrant representing the right to
purchase the balance of such Underlying Stock containing the same terms and
provisions as are contained in this Warrant.
Adjustments. The Exercise Price and the number of shares of Underlying Stock of
the Company issuable pursuant to such exercise is subject to adjustment as
follows:
In case the Company shall at any time declare a stock dividend or stock split on
the outstanding shares of Common Stock in shares of its Common Stock, then the
Exercise Price and number of shares of Underlying Stock shall be proportionately
adjusted so that the Holder shall be entitled to receive the aggregate number
and kind of shares which it would have been entitled to receive by virtue of
such dividend if this Warrant had been exercised immediately prior to such time.
In case the Company shall at any time subdivide or combine the outstanding
shares of the Common Stock, the Exercise Price, initial or adjusted, in effect
immediately prior to such subdivision or combination shall forthwith be
proportionately decreased in the case of subdivision or increased in the case of
combination.
In case of any capital reorganization, sale of substantially all the assets of
the Company, or any reclassification of the shares of Common Stock of the
Company, or in case of any consolidation with or merger of the Company into or
with another corporation, then as a part of such reorganization sale
reclassification, consolidation or merger, as the case may be, provision shall
be made so that the registered owner of the Warrant evidenced hereby shall have
the right thereafter to receive upon the exercise thereof the kind and amount of
shares of stock or other securities or property which it would have been
entitled to receive if immediately prior to such reorganization,
reclassification, consolidation or merger, it had held the number of shares of
Underlying Stock which were then issuable upon the exercise of the Warrant
evidenced hereby, to the end that the provisions set forth herein (including
provisions with respect to adjustments of the Exercise Price) shall thereafter
be applicable, as nearly as reasonably may be, in relation to any shares of
stock or other property thereafter deliverable upon the exercise of this
Warrant.
If the Company at any time makes any spin-off, split-off, or distribution of
assets upon or with respect to its Common Stock, as a liquidating or partial
liquidating dividend, spin-off, or by way of return of capital, other than as
dividend payable out of earnings or any surplus legally available for dividends,
the Holder shall, upon the exercise of this Warrant, receive, in addition to the
shares of Common Stock then issuable on exercise of this Warrant, the amount of
such assets (or, at the option of the Company, a sum equal to the value thereof
at the time of the distributions) which would have been payable to the Holder
had it exercised this Warrant immediately prior to the record date for such
distribution.
When any adjustment is required to be made to the Exercise Price, the number of
shares of Common Stock issuable shall be determined as provided for in paragraph
(f) hereof. No fractional shares of Common Stock shall be issued upon the
exercise of this Warrant. The Company shall round all fractional shares up to
the next whole share.
Whenever the Exercise Price is adjusted as provided above, the number of shares
of Underlying Stock immediately prior to such adjustment shall be increased,
effective simultaneously with such adjustment, by a number of shares of Common
Stock computed by multiplying such number of shares of Common Stock by a
fraction, the numerator of which is the Exercise Price in effect immediately
prior to such adjustment and the denominator of which is the Exercise Price in
effect upon such adjustment, and the number of shares of Underlying Stock
arrived at by making said computation shall be added to the number of shares of
Underlying Stock immediately prior to such adjustment. The total number of
shares arrived at by making the computation provided for in the immediately
preceding sentence shall thereupon be the number of shares of Common Stock
issuable upon exercise or the Warrant and the Company shall forthwith determine
the new Exercise Price.

 

4



--------------------------------------------------------------------------------



 



Delivery of Underlying Stock. As soon as practicable after the exercise hereof,
but not more than five (5) days thereafter, the Company shall deliver a
certificate or certificates for the number of full shares of Underlying Stock,
all of which shall be fully paid and nonassessable, to the person or persons
entitled to receive the same provided no sale, offer to sell or transfer of the
Underlying Stock or of this Warrant, or of any shares or other securities issued
in exchange for or in respect of such shares, shall be made unless a
registration statement under the Act, with respect to such shares, is in effect
or an exemption from the registration requirements of such Act is applicable to
such shares.
Condition of Exercise of Warrant.
Unless exercised pursuant to an effective registration statement under the
Securities Act which includes the Underlying Stock, it shall be a condition to
any exercise of this Warrant that the Company shall have received, at the time
of such exercise, a representation in writing from the recipient in the form
attached hereto as Exhibit A-1, that the Shares being issued upon exercise, are
being acquired for investment and not with a view to any sale or distribution
thereof.
Each certificate evidencing the Underlying Stock issued upon exercise of this
Warrant, shall be stamped or imprinted with a legend substantially in the
following form:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities have been acquired for
investment and may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under said Act, or an
opinion of counsel, in form, substance and scope reasonably acceptable to the
Company, that registration is not required under said Act or unless sold
pursuant to Rule 144 under said Act.”
Subject to this Section 7, the Company may instruct its transfer agent not to
register the transfer of all or a part of this Warrant, or any of the Shares,
unless one of the conditions specified in the above legend is satisfied.
Representations and Warranties of the Company. The Company represents and
warrants to the Holder as follows:
This Warrant has been duly authorized and executed by the Company and is a valid
and binding obligation of the Company enforceable in accordance with its terms;
The Underlying Stock has been duly authorized and reserved for issuance by the
Company and, when issued in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable; and
The execution and delivery of this Warrant are not, and the issuance of the
Underlying Stock upon exercise of this Warrant in accordance with the terms
hereof will not be, inconsistent with the Company’s Articles of Incorporation or
By-laws, as amended.
Representations and Warranties by the Holder. The Holder represents and warrants
to the Company as follows:
This Warrant is being acquired for its own account, for investment and not with
a view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act. Upon exercise of this Warrant,
the Holder shall, if so requested by the Company, confirm in writing, in a form
reasonably satisfactory to the Company, that the Underlying Stock issuable upon
exercise of this Warrant is being acquired for investment and not with a view
toward distribution or resale.
The Holder understands that this Warrant and the Underlying Stock have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to Section 4(2) thereof, and that they must be held by
the Holder indefinitely, and that the Holder must therefore bear the economic
risk of such investment indefinitely, unless a subsequent disposition thereof is
registered under the Securities Act or is exempted from such registration.
The Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of this
Warrant and the Underlying Stock and of protecting its interests in connection
therewith.
The Holder is able to bear the economic risk of the purchase of the Underlying
Stock pursuant to the terms of this Warrant.

 

5



--------------------------------------------------------------------------------



 



Rights of Stockholders. No holder of this Warrant shall be entitled, as a
warrant-holder, to vote or receive dividends or be deemed the holder of Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.
Miscellaneous.
This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.
This Warrant shall be governed by and construed in accordance with the laws of
State of New York without regard to principles of conflicts of laws.
The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof.
The terms of this Warrant shall be binding upon and shall inure to the benefit
of any successors or assigns of the Company and of the holder or holders hereof
and of the Underlying Stock.
This Warrant and the other documents delivered pursuant hereto constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.
Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver to the holder of record, in lieu thereof, a new
Warrant of like date and tenor.
This Warrant and any provision hereof may be amended, waived or terminated only
by an instrument in writing signed by the Company and the Holder.
Receipt of this Warrant by the Holder hereof shall constitute acceptance of and
agreement to the foregoing terms and conditions.
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.
Dated: July 23, 2009

          CLEANTECH BIOFUELS, INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

              Warrant Holder:        
 
     
 
   
 
           
Address:
           
 
                 
 
                 
 
                 

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

     
TO:
  CLEANTECH BIOFUELS, INC.

The undersigned hereby elects to purchase _______ shares of Common Stock of
CLEANTECH BIOFUELS, INC. pursuant to the terms of this Warrant, and tenders
herewith payment of the purchase price of such shares in full in the form of
cash and/or shares of Common Stock received upon exercise of the attached
Warrant, which shares have the current market value equal to such payment.
Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

         
 
 
 
(Name)    
 
       
 
 
 
(Address)    
 
       
 
 
 
   

The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale, in connection with the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares and all representations and warranties of
the undersigned set forth in Section 9 of the attached Warrant are true and
correct as of the date hereof. In support thereof, the undersigned agrees to
execute an Investment Representation Statement in a form substantially similar
to the form attached to the Warrant as EXHIBIT A-1.

                            (Signature)    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:                       , 20_______    

 

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
INVESTMENT REPRESENTATION STATEMENT

             
 
  PURCHASER:        
 
     
 
   
 
  SELLER:        
 
     
 
   
 
  COMPANY:   CLEANTECH BIOFUELS, INC.    
 
                SECURITIES:   COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANTS
ISSUED ON July 23, 2009
 
           
 
  AMOUNT:                        SHARES    
 
           
 
  DATE:                       , 20_______    

In connection with the purchase of the above-listed Securities, I, the
Purchaser, represent to the Seller and to the Company the following:
I am aware of the Company’s business affairs and financial condition, and have
acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Securities. I am purchasing these
Securities for my own account for investment purposes only and not with a view
to, or for the resale in connection with, any “distribution” thereof for
purposes of the Securities Act of 1933, as amended (the “Securities Act”).
I understand that the Securities have not been registered under the Securities
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of my investment intent as
expressed herein. In this connection, I understand that, in the view of the
Securities and Exchange Commission (the “Commission”), the statutory basis for
such exemption may be unavailable if my representation was predicated solely
upon a present intention to hold these Securities for the minimum capital gains
period specified under tax statutes, for a deferred sale, for or until an
increase or decrease in the market price of the Securities, or for a period of
one year or any other fixed period in the future.
I further understand that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or unless an exemption from
registration is otherwise available. Moreover, I understand that the Company is
under no obligation to register the Securities. In addition, I understand that
the certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel for the Company.
I am familiar with the provisions of Rule 144, promulgated under the Securities
Act, which, in substance, permits limited public resale of “restricted
securities” acquired, directly or indirectly, from the issuer thereof, in a
non-public offering subject to the satisfaction of certain conditions.
The Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires among other things: (1) the availability
of certain public information about the Company, (2) the resale occurring not
less than six months after the party has purchased, and made full payment for,
within the meaning of Rule 144, the securities to be sold; and (3) such other
requirements that apply to holders who are affiliates.
I further understand that in the event all of the applicable requirements of
Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

                            (Signature)    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:                       , 20_______    

 

A - 2